                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DELOREAN L. BRYSON,

                      Plaintiff,

                v.                                          Case No. 21-cv-0467-bhl

ROWE, et al.,

                      Defendants.


                                     SCREENING ORDER


       Plaintiff Delorean L. Bryson, who is currently serving a state prison sentence at the Green

Bay Correctional Institution and representing himself, filed a complaint under 42 U.S.C. §1983,

alleging that the defendants violated his civil rights. This matter comes before the Court on

Bryson’s motion for leave to proceed without prepayment of the filing fee and for screening of the

complaint.

        MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Bryson has requested leave to proceed without prepaying the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. §1915(b)(1). Bryson has filed a certified copy of

his prison trust account statement for the six-month period immediately preceding the filing of his

complaint, as required under 28 U.S.C. §1915(a)(2), and has been assessed and paid an initial

partial filing fee of $198.01. The Court will grant Bryson’s motion for leave to proceed without

prepayment of the filing fee.
                                  SCREENING OF THE COMPLAINT

        The Court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b). In screening a complaint, the

Court must determine whether the complaint complies with the Federal Rules of Civil Procedure

and states at least plausible claims for which relief may be granted. To state a cognizable claim

under the federal notice pleading system, a plaintiff is required to provide a “short and plain

statement of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be

at least sufficient to provide notice to each defendant of what he or she is accused of doing, as well

as when and where the alleged actions or inactions occurred, and the nature and extent of any

damage or injury the actions or inactions caused.

        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. A complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above

the speculative level.” Id. at 555 (internal quotations omitted).

                                          ALLEGATIONS

       Bryson is an inmate at the Green Bay Correctional Institution (GBCI). Dkt. No. 1, ¶¶1, 9.

On September 15, 2015, defendants Rowe and Barber transported Bryson to the Milwaukee

County Jail for a court appearance scheduled for the following day. Id., ¶¶10-12. Rowe conducted

a “routine pat down search” at the institution before the transport. Id., ¶13. Rowe patted down

one of Bryson’s legs, and as he moved up the same leg, he “grabbed the penis and testicles at the

same time in a sexual massage like grab of the plaintiff.” Id. Bryson jumped and said, “what are

you doing, that is not protocol,” in an attempt to get the attention of defendants John Does #1-3

and Barber. Id., ¶14. Rowe then moved on to the other leg and did the same thing, “grabb[ing]

the penis and the testicles and squeez[ing] in a sexual like manner.” Id., ¶15. Again, Bryson

jumped and shouted, trying to get anyone’s attention. Id., ¶16.

       Bryson later talked to Barber, who told him to “leave it alone.” Id., ¶17. Bryson stated

that he would not leave it alone because he was just sexually assaulted by staff. Id. Barber then

told him, “ok, you do not want to keep this up when we get to the county.” Id., ¶18.

       At the Milwaukee County Jail, Bryson asked Jane Doe for a grievance form. Id., ¶19.

Bryson also called the Prison Rape Elimination Act (PREA) tip line. Id., ¶20. A few days later,

on September 18, 2015, Bryson filed an inmate complaint about the sexual assault. Id., ¶21. Two

days after that, on September 20, 2015, Bryson again called the PREA phone line. Id., ¶22. On

September 25, 2015, Bryson wrote to defendant Hodel asking him to investigate the situation and

to provide the names of the John/Jane Does. Id., ¶23. Bryson never received a response. Id., ¶24.

Bryson states that Lieutenant Stevens (not a defendant) also interviewed him in regard to a sexual
assault that occurred at the Brown County Police Department. Id., ¶¶25-26. For relief, Bryson

seeks monetary damages.

                                            ANALYSIS

       “To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

       Section 1983 limits liability to public employees who are personally responsible for a

constitutional violation. Burks v. Raemisch, 555 F.3d 592, 593-94 (7th Cir. 2009). “An official

satisfies the personal responsibility requirement of section 1983 . . . if the conduct causing the

constitutional deprivation occurs at [his] direction or with [his] knowledge and consent.” Gentry

v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995) (quoting Crowder v. Lash, 687 F.2d 996, 1005

(7th Cir. 1982)). He or she “must know about the conduct and facilitate it, approve it, condone it,

or turn a blind eye.” Id. (quoting Jones v. City of Chicago, 856 F.2d 985, 992 (7th Cir. 1988)).

       Bryson asks to proceed with an Eighth Amendment “cruel and unusual punishment” claim.

Dkt. No. 1 at 7. “Prison authorities violate the Eighth Amendment when they treat inmates in a

way that is ‘motivated by a desire to harass or humiliate’ or ‘intended to humiliate and cause

psychological pain.’” Chatman v. Ill. Dept. of Corr., 685 F. App’x. 487, 489 (7th Cir. 2017)

(quoting King v. McCarty, 781 F.3d 889, 897 (7th Cir. 2015)). In the context of bodily searches,

“only those searches that are maliciously motivated, unrelated to institutional security, and hence

totally without penological justification are considered unconstitutional.” Whitman v. Nesic, 368

F.3d 931, 934 (7th Cir. 2004). Prison officials are permitted to touch, pat down, and search a
prisoner in order to determine whether the prisoner is hiding anything dangerous on his person.

Id. However, a search may violate the Eighth Amendment if it is “conducted in a harassing manner

intended to humiliate and inflict psychological pain.” Calhoun v. Detella, 319 F.3d 936, 939 (7th

Cir. 2003). “An unwanted touching of a person’s private parts, intended to humiliate the victim

or gratify the plaintiff’s sexual desires, can violate a prisoner’s constitutional rights.” Washington

v. Hively, 695 F.3d 641, 643 (7th Cir. 2012).

       Bryson alleges that Rowe conducted a pat down search in a harassing, humiliating, and

inappropriate manner. He states that Rowe “grabbed [his] penis and testicles” in a “sexual

massage” like manner. He states that there was no penological reason for Rowe to “squeeze” his

penis and testicles during a routine pat-search other than for Rowe’s own sexual gratification.

Based on these allegations, Bryson may proceed with an Eighth Amendment claim that Rowe

conducted an inappropriate pat-search on September 15, 2015.

       The Court will dismiss the remaining defendants from the case based on failure to state a

claim upon which relief can be granted. Bryson names “GS4” as a defendant in this case, but he

does not allege any facts at all about this party. It’s unclear who/what GS4 is and how they were

involved in this incident. With respect to Barber and John Does #1-3, Bryson fails to allege facts

from which the Court can infer they were aware of what was happening during the pat down search

and had a reasonable opportunity to intervene to prevent the harm. See Fillmore v. Page, 358 F.3d

496, 505–06 (7th Cir. 2004) (noting that the personal responsibility requirement of a failure to

intervene claim requires that a correctional officer must have had a “realistic opportunity to step

forward and prevent a fellow correctional officer from violating a plaintiff’s rights…”). Bryson

alleges that he “shouted trying to get everyone[‘s] attention” during the incident, but he does not

allege that he actually got anyone’s attention or that any of those individuals actually saw, heard,
or knew what was going on and had a realistic opportunity to intervene. Without these facts,

Bryson fails to state a claim for failure to intervene against Barber and John Does #1-3.

       Bryson also alleges that, after the incident occurred, he had a conversation with Barber

during which Barber stated, “leave it alone.” Bryson similarly alleges that Jane Doe and Hodel

were aware of what happened after the fact because Bryson requested grievance forms and asked

for the incident to be investigated. But the Constitution does not require prison officials to

investigate or otherwise correct wrongdoing after it has happened. Whitlock v. Brueggemann, 682

F.3d 567, 588-89 (7th Cir. 2012); Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002). Barber,

Jane Doe, and Hodel are not liable for their failure to investigate or correct wrongdoing after it

occurred. The Court will dismiss GS4, Barber, Hodel, Jane Doe Correctional Officer at the

Milwaukee County Jail, and John Does #1-3 Correctional Officers at Green Bay Correctional

Institution from this case.

                                          CONCLUSION

       The Court concludes that Bryson may proceed with an Eighth Amendment claim that Rowe

conducted an inappropriate pat-search on September 15, 2015.

       IT IS THEREFORE ORDERED that the plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that GS4, Sgt. Barber, Lt Hodel, Jane Doe Correctional

Officer at the Milwaukee County Jail, and John Does #1-3 Correctional Officers at Green Bay

Correctional Institution are DISMISSED from this lawsuit.

       IT IS FURTHER ORDERED that pursuant to the informal service agreement between

Milwaukee County and this Court, copies of the plaintiff’s complaint and this order are being

electronically sent today to Milwaukee County for service on Rowe.
        IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

Milwaukee County and this Court, Rowe shall file a responsive pleading to the complaint within

sixty days of receiving electronic notice of this order.

        IT IS FURTHER ORDERED that the agency having custody of the plaintiff shall collect

from his institution trust account the $151.99 balance of the filing fee by collecting monthly

payments from the plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The payments shall be clearly identified by the case name and number assigned to this action. If

the plaintiff is transferred to another institution, the transferring institution shall forward a copy of

this Order along with the plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the parties may not begin discovery until after the

Court enters a scheduling order setting deadlines for discovery and dispositive motions.

        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the Court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the Court to the following address:

                                Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                362 United States Courthouse
                                517 E. Wisconsin Avenue
                                Milwaukee, Wisconsin 53202
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       The plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Enclosed is a guide prepared by court staff to address common questions that arise in cases

filed by prisoners. Entitled “Answers to Prisoner Litigants’ Common Questions,” this guide

contains information that Plaintiff may find useful in prosecuting this case.

       Dated at Milwaukee, Wisconsin this 24th day of June, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge
